         Case: 1:20-cv-07480 Document #: 23 Filed: 01/22/21 Page 1 of 8 PageID #:590




                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


RUBIK'S BRAND, LTD.,
                                                              CASE NO.: 1:20-CV-7480
         PLAINTIFF,

V.                                                            JUDGE ELAINE E. BUCKLO

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,                        MAGISTRATE JUDGE SUSAN E. COX

         DEFENDANTS.


                              PRELIMINARY INJUNCTION ORDER
            THIS CAUSE being before the Court on Plaintiff, Rubik's Brand, Ltd’s (“Rubik's” or

     “Plaintiff”) Motion for a Preliminary Injunction, and this Court having heard the evidence before

     it hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against

     the defendants identified on Schedule A (collectively, the “Defendants”).

            THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

     the Defendants directly target their business activities toward consumers in the United States,

     including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

     defendant is actually operating an interactive website that is accessible in Illinois and that each

     defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

     goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

     with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

     on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

     screenshot evidence that each Defendant is reaching out to do business with Illinois residents by

     operating one or more commercial, interactive Internet Stores through which Illinois residents can

                                                       1
    Case: 1:20-cv-07480 Document #: 23 Filed: 01/22/21 Page 2 of 8 PageID #:591




and do purchase products using counterfeit versions of Plaintiffs’ Trademarks and Copyrights

(collectively referred to as “Defendant Internet Store” or “Seller Aliases”). See Docket No. 8,

Exhibit 3 to the Declaration of Paul Varley, which includes screenshot evidence confirming that

each defendant online marketplace account does stand ready, willing and able to ship its counterfeit

goods to customers in Illinois bearing infringing and/or counterfeit versions of the Rubik's

Trademarks and Copyrights.

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Plaintiff’s previously

granted Motion for a Temporary Restraining Order establishes that Rubik's has a likelihood of

success on the merits; that no remedy at law exists; and that Rubik's will suffer irreparable harm if

the injunction is not granted.

       Specifically, Rubik's has proved a prima facie case of trademark infringement because: (1)

the Rubik's Trademarks are distinctive marks and registered with the U.S. Patent and Trademark

Office on the Principal Register; (2) Plaintiff’s federally registered trademarks are valid and in full

force and effect; (3) Defendants are not licensed or authorized to use any of the Rubik's Trademarks

and/or Copyrights; and, (4) Defendants’ use of the Rubik's Trademarks is causing a likelihood of

confusion as to the origin or sponsorship of Defendants’ products with Rubik's. Furthermore,

Defendants’ continued and unauthorized use of the Rubik's Trademarks irreparably harms

Rubik's through diminished goodwill and brand confidence, damage to Plaintiff’s reputation, loss

of exclusivity, and loss of future sales. Monetary damages fail to address such damage; and,

therefore, Rubik's has an inadequate remedy at law. Moreover, the public interest is served by


                                                  2
    Case: 1:20-cv-07480 Document #: 23 Filed: 01/22/21 Page 3 of 8 PageID #:592




entry of this Preliminary Injunction to dispel the public confusion created by Defendants’ actions.

Accordingly, this Court orders that:

   1. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

       and all persons acting for, with, by, through, under, or in active concert with them be

       temporarily enjoined and restrained from:

        a. using Plaintiff’s Rubik's Trademarks, Copyrights and/or any reproductions,

            counterfeit copies or colorable imitations thereof, in any manner in connection

            with the distribution, marketing, advertising, offering for sale, or sale of any

            product that is not a genuine Rubik's product or not authorized by Rubik's to

            be sold in connection with Plaintiff’s Rubik's Trademarks and/or Copyrights;

       b.   passing off, inducing, or enabling others to sell or pass off any product as a

            genuine Rubik's product or any other product produced by Rubik's, that is not

            Plaintiff’s nor produced under the authorization, control or supervision of

            Rubik's nor approved by Rubik's for sale under Plaintiff’s Rubik's Trademarks

            and/or Copyrights;

       c.   committing any acts calculated to cause consumers to believe that Defendants’

            products are those sold under the authorization, control, or supervision of

            Rubik's, or are sponsored by, approved by, or otherwise connected with Rubik's;

       d.   further infringing Plaintiff’s Rubik's Trademarks and/or Copyrights and

            damaging Rubik's’s goodwill;

       e.   otherwise competing unfairly with Rubik's in any manner;

       f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

            distributing, returning, or otherwise disposing of, in any manner, products or


                                                 3
Case: 1:20-cv-07480 Document #: 23 Filed: 01/22/21 Page 4 of 8 PageID #:593




        inventory not manufactured by or for Rubik's, nor authorized by Rubik's to be

        sold or offered for sale, and which bear any of Plaintiff’s Rubik's Trademarks,

        Copyrights, and/or any reproductions, counterfeit copies, or colorable imitations

        thereof;

   g.   using, linking to, transferring, selling, exercising control over, or otherwise

        owning the Defendant Internet Stores or any other domain name or online

        marketplace account that is being used to sell or is the means by which

        Defendants could continue to sell Counterfeit Rubik's Products; and

   h.   operating and/or hosting websites at the Defendant Internet Stores and any

        other domain names registered or operated by Defendants that are involved

        with the distribution, marketing, advertising, offering for sale, or sale of any

        product bearing Plaintiff’s Rubik's Trademarks or any reproductions,

        counterfeit copies or colorable imitations thereof that is not a genuine Rubik's

        product or not authorized by Rubik's to be sold in connection with Plaintiff’s

        Rubik's Trademarks.

2. Those in privity with Defendants and with actual notice of this Order, including any online

   marketplaces such as Amazon, iOffer and Alibaba Group Holding Ltd., Alipay.com Co.,

   Ltd. and any related Alibaba entities (collectively, “Alibaba”), social media platforms,

   Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and

   Yahoo, web hosts for the Defendant Internet Stores, and domain name registrars, shall

   within three (3) business days of receipt of this Order:

        a. disable and cease providing services for any accounts through which

            Defendants engage in the sale of counterfeit and infringing goods using the


                                             4
Case: 1:20-cv-07480 Document #: 23 Filed: 01/22/21 Page 5 of 8 PageID #:594




           Rubik's Trademarks and/or Copyrights, including any accounts associated

           with the Defendants listed on the Schedule A;

        b. disable and cease displaying any advertisements used by or associated with

           Defendants in connection with the sale of counterfeit and infringing goods

           using the Rubik's Trademarks and/or Copyrights; and

        c. take all steps necessary to prevent links to the Defendant Internet Stores,

           identified on the Schedule A, from displaying in search results, including,

           but not limited to, removing links to the Defendant Internet Stores from

           any search index.

3. Defendants and any third party with actual notice of this Order who is providing services

   for any of the Defendants, or in connection with any of Defendants’ websites at the

   Defendant Internet Stores or other websites operated by Defendants, including, without

   limitation, any online marketplace platforms such as iOffer and Alibaba, advertisers,

   Facebook, Internet Service Providers (“ISP”), web hosts, back-end service providers, web

   designers, sponsored search engine or ad-word providers, banks, merchant account

   providers, including PayPal, Alibaba, Western Union, third party processors and other

   payment processing service providers, shippers, and domain name registrars (collectively,

   the “Third Party Providers”) shall, within five (5) business days after receipt of such notice,

   provide to Rubik's expedited discovery, including copies of all documents and records in

   such person’s or entity’s possession or control relating to:

        a. The identities and locations of Defendants, their agents, servants,

          employees, confederates, attorneys, and any persons acting in concert or

          participation with them, including all known contact information;


                                             5
Case: 1:20-cv-07480 Document #: 23 Filed: 01/22/21 Page 6 of 8 PageID #:595




       b. the nature of Defendants’ operations and all associated sales and financial

          information, including,     without    limitation,   identifying information

          associated with the Defendant Internet Stores, and Defendants’ financial

          accounts, as well as providing a full accounting of Defendants’ sales and

          listing history related to their respective Defendant Internet Stores;

       c. Defendants’ websites and/or any online marketplace accounts;

       d. The Defendant Internet Stores or any domain name registered by

          Defendants; and

       e. Any financial accounts owned or controlled by Defendants, including their

          agents, servants, employees, confederates, attorneys, and any persons acting

          in concert or participation with them, including such accounts residing with

          or under the control of any banks, savings and loan associations, payment

          processors or other financial institutions, including, without limitation,

          PayPal, WISH, Amazon, Alibaba, Western Union, or other merchant

          account providers, payment providers, third party processors, and credit

          card associations (e.g., MasterCard and VISA).

4. Defendants and any persons in active concert or participation with them who have actual

   notice of this Order shall be temporarily restrained and enjoined from transferring or

   disposing of any money or other of Defendants’ assets until further ordered by this Court.

5. eBay, Inc. (“eBay”), PayPal, Inc. (“PayPal”), ContextLogic, Inc. (“WISH”), Amazon

   Payments, Inc. (“Amazon”) and Alipay US, Inc. (“Alipay”) shall, or any other party and/or

   marketplace, or payment processor in privity with Defendants, within two (2) business days




                                             6
Case: 1:20-cv-07480 Document #: 23 Filed: 01/22/21 Page 7 of 8 PageID #:596




   of receipt of this Order, for any Defendant or any of Defendants’ online marketplace

   accounts or websites:

    a. Locate all accounts and funds connected to Defendants, Defendants Internet

       Stores or Defendants’ websites, including, but not limited to, any eBay, PayPal,

       WISH, Amazon and Alipay accounts connected to the information listed in the

       Schedule A; and

     b. Restrain and enjoin any such accounts or funds that are non-U.S. foreign based

       from transferring or disposing of any money or other of Defendants’ assets

       until further ordered by this Court.

6. Any banks, savings and loan associations, payment processors, or other financial

   institutions, for any Defendant or any of Defendants’ online marketplace accounts or

   websites, shall within two (2) business days of receipt of this Order:

     a. Locate all accounts and funds connected to Defendants, Defendants’ online

        marketplace accounts or Defendants’ websites, including, but not limited to,

        any accounts connected to the information listed in the Schedule A; and

     b. Restrain and enjoin such accounts from receiving, transferring or disposing of

       any money or other of Defendants’ assets until further ordered by this Court.

7. Rubik's may provide notice of these proceedings to Defendants, including notice of the

   preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

   electronically publishing a link to the Complaint, this Order and other relevant documents

   on a website, and/or by sending an e-mail to the e-mail addresses provided for Defendants

   by third parties that includes a link to said website. The Clerk of Court is directed to issue

   a single original summons in the name of “Shantou Chachi Toys Co., Ltd. and all other


                                              7
    Case: 1:20-cv-07480 Document #: 23 Filed: 01/22/21 Page 8 of 8 PageID #:597




       Defendants identified in the Schedule A to the Complaint” that shall apply to all

       Defendants. The combination of providing notice via electronic publication or e-mail,

       along with any notice that Defendants receive from domain name registrars and payment

       processors, shall constitute notice reasonably calculated under all circumstances to apprise

       Defendants of the pendency of the action and afford them the opportunity to present their

       objections.

   8. The Clerk of Court is directed to unseal Plaintiff’s Amended Complaint [6], Exhibit 1 to

       the Complaint [6-1], Exhibit 2 to the Complaint [6-2], Schedule “A” to the Complaint [6-

       3], Motion for Temporary Restraining Order [7], Memorandum in Support of TRO [8],

       Declaration of Paul Varley [8-1], Exhibit 1 to the TRO [8-2], Exhibit 2 to the TRO [8-3],

       Exhibit 3 to the TRO [8-4], Motion to Extend the Temporary Restraining Order [14],

       Memorandum in Support of the Motion to Extend the TRO [15], Declaration of Ann Marie

       Sullivan [15-1], the Temporary Restraining Order [13], and Extension of the Temporary

       Restraining Order [17].

   9. Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order on two days’ notice to Rubik's or on shorter notice as set by this Court.

   10. The $10,000 bond posted by Rubik's shall remain with the Court until a Final disposition of

       this case or until this Preliminary Injunction is terminated.


Dated: January 22, 2021


                                      _____________________________________
                                      U.S. District Court Judge Elaine E. Bucklo




                                                 8
